DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 02/14/2022.
Claims 1, 2, 5, 9 and 10 are amended.
Claims 3, 4, 6, 12 and 14-18 are cancelled.
 Claims 19 and 20 are new. 
Claims 1, 2, 5, 7-11, 13, 19 and 20 are pending.
Claims 1, 2, 5, 7-11, 13, 19 and 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 recites “selecting said subset of subset of identity information”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
101
The 101 rejection is withdrawn. In light of the new amendments, additional elements have been identified that integrate the judicial exception into a practical application, Considering the currently entered limitations and the combination of elements, the subject matter rejection has been withdrawn.
112
From previous response - Applicant understands this entire claim 9 to mean “Claim 9, specifies that the provision of the electronic user interface allows the second entity to gain access only to its data set, and this access is regulated by the electronic comparison of the predefined access credentials.” 
103
The combination of Murphy and Andrade teach the newly added amendments. 
Murphy discloses transmitting, by the first entity, the hash file to a blockchain; (¶ 31, 37, 45-47, 55, 64, 67, 68)
Murphy - For example, a newly issued credential may be added to the blockchain with a smart contract set to execute once an expiration date of the credential has passed, which may automatically revoke the credential….The generation module 218 may also be configured to generate verification results, such as based on verifications of identities and/or credentials by the processing server 102. In some embodiments, the generation module 218 may be configured to generate blocks for addition to the blockchain…. The hashing module 220 may be configured, for example, to generate hash values of identity attributes and credential attributes to serve as identities and credentials, respectively, such as via the application of hashing algorithm(s) to the corresponding data files (e.g., generated by the generation module 218). In another example, the hashing module 220 may be configured to generate a hash value for a block header for a blockchain block for inclusion in a new block header, such as may be generated by the generation module 218. (¶ 37, 46, 47)

creating, by the first entity, a smart contract on the blockchain that executes a contract between the second entity and the third entity upon verification of the identity of the second entity by the third entity, the verification done by the third entity by accessing the blockchain and electronically comparing data provided by the second entity with said hash file and said digital asset file (¶ 30-45); 
Claim Interpretation- “the verification done by the third entity by accessing…” is not given patentable weight. First, the limitation is not positively recited and secondly, the functions described are those of the “third entity”, an entity whose functions or steps are not part of the claimed scope of the method claim. See MPEP 2103 (I) (C), MPEP 2114.
Murphy- The processing server 102 may receive the request, and may first consult the blockchain to identify the status of the provided identity. The processing server 102 may identify the most recent block in the blockchain (e.g., as identified via the timestamps included in block headers) that includes the identity in the block data, and may identify its corresponding status indicator. …  In some instances, the processing server 102 may provide the value for one or more of the identity attributes to the requesting entity 108, such as for specifically requested values. The requesting entity 108 may then have an accurate, third party verification of the individual's identity….. In such an example, upon execution of the smart contract, the processing server 102 may be notified to revoke the credential, and may then submit the credential and a revocation status notification for inclusion in a new block added to the blockchain. In another example, the organizational unit 104 b may be a business organization that has a credit score associated therewith as an attribute. The blockchain may include a smart contract that is executed once the organizational unit 104 b has performed one of a predetermined list of actions (e.g., been issued new credit, canceled a credit line, achieved a specified transaction volume, etc.) (¶ 36, 37)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-11, 13, 19 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 19 and 20 recite “storing a plurality of electronic identity data sets, … accessing one electronic data set … selecting a subset of said identity information… automatically generating the transaction”. The claims is unclear and indefinite. The claim clearly recites limitations performed by the “first entity” and a separate “electronic computer associated to the first entity”. The claims are unclear and indefinite as to the possible other entities performing the claimed limitations. Dependent claims 2, 5, 7-11, and 13, are also rejected. 
 Claim 1 recites “selecting a subset of said identity information stored in the one electronic data set and specified by the first or the particular second entity for a transaction between the second entity and a third entity, the first entity receiving said subset of identity information or selecting said subset of said identity information”. Similarly, claim 19 recites “selecting a subset of said identity information stored in the one electronic data set and specified by the first or the particular second entity for a transaction between the second entity and a third entity, the first entity receiving said subset of identity information or selecting said subset of subset of identity information, and wherein the selection of the subset differs from subsets selected for other second entities and from other subsets selected for the particular second entity”. The claims are unclear and indefinite. The claim recitation is unclear, first it is unclear what entity is performing the step of “selecting a subset of said identity information”, which is further confounded by the positive recitation of the “the first entity receiving … or selecting …” the same information that was previously recited as being selected. The claims are unclear and indefinite. Dependent claims 2, 5, 7-11, and 13, are also rejected. 
Claim 19 recites the limitation “selecting said subset of subset of identity information".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-11, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (2018/0101684) (“Murphy”), and in view of Andrade (2018/0248699) (“Andrade”).
Regarding claim 1, Murphy discloses storing a plurality of electronic identity data sets in one or more files of an electronic memory of a first entity being an identity certification subject, each electronic data set including identity information univocally pertaining to a respective second entity (¶ 29, 30, 39, 40, 43, 57); 
Claim Interpretation- according to the specification(¶ 99), “generating user - initiated federated identities of at least one and preferably a plurality of subjects that hold a customer relationship with a bank or a payment card issuer 100 that in the context of the present description will be here in after designated as “ first entity " 100 . As well , those subjects will be referred as “ second entities ” provided that from the strict point of view of the system they appear as electronic systems although being human subjects and / or legal entities .” For the purpose of claim interpretation the “first entity” will be understood to be an institution and the “second entity”, a user. 
Murphy- the processing server 102 may also be configured to store credential data associated with an entity 104….  some instances, credential attributes may include information identifying one or more related entities 104, such as entity signatures (e.g., generated using their associated private keys and verified via the corresponding public key), the entity identity, etc. (¶ 29, 30)

accessing one electronic data set that univocally pertains to a particular second entity (¶ 30-40, 45-57, 67); 
Murphy- The querying module 216 may receive one or more data values or query strings, and may execute a query string based thereon on an indicated database, such as the memory 206, to identify information stored therein. The querying module 216 may then output the identified information to an appropriate engine or module of the processing server 102 as necessary. The querying module 216 may, for example, execute a query on the memory to identify the values for a key-value pair, using a generated identity or credential as the key to access the associated attributes… For example, the generation module 218 may be configured to generate a data file for an entity that includes the associated identity attributes, which may be stored as the value in a corresponding key-value pair and be used in the generation of the associated identity.  ( ¶ 45, 46)

selecting a subset of said identity information stored in the one electronic data set and specified by the first or the particular second entity for a transaction between the second entity and a third entity, the first entity receiving said subset of identity information or selecting said subset of said identity information, and wherein the selection of the subset differs from subsets selected for other second entities and from other subsets selected for the particular second entity (¶ 30-45, 46, 55-59, 64, 67, 68); 
Murphy - a credential issuer 106 may issue credentials for an entity 104, where the credential attributes may be electronically transmitted to the processing server 102 using a suitable communication network and method… For instance, an individual 104 c may provide their identity to a requesting entity 108 as part of a transaction. For example, an individual 104 c seeking a loan to a financial institution as the requesting entity 108 may provide their identity as proof of employment and their position at an organizational unit 104 b…. The querying module 216 may then output the identified information to an appropriate engine or module of the processing server 102 as necessary. The querying module 216 may, for example, execute a query on the memory to identify the values for a key-value pair, using a generated identity or credential as the key to access the associated attributes…The generation module 218 may receive instructions as input, which may be used to generate data, and the generated data output to one or more engines or modules of the processing server 102. In some instances, the instructions input to the generation module 218 may be accompanied by data for use therewith. For example, the generation module 218 may be configured to generate a data file for an entity that includes the associated identity attributes, (¶ 35, 45, 46, 57)

generating, by the first entity, a digital asset file containing the selected subset of said identity information (¶ 46, 55, 64, 67, 68); 
Murphy - The generation module 218 may receive instructions as input, which may be used to generate data, and the generated data output to one or more engines or modules of the processing server 102. In some instances, the instructions input to the generation module 218 may be accompanied by data for use therewith. For example, the generation module 218 may be configured to generate a data file for an entity that includes the associated identity attributes, (¶ 46)

subsequently automatically generating a hash file of said digital asset file, said step of generating said hash file being performed by an electronic computer associated to the first entity accessing said electronic memory; and (¶ 31, 47, 55, 64, 67, 68); 
Murphy - The processing server 102 may also be configured to generate a hash value of the credential attributes to be representative of the credential. In some cases, the hash value may be generated using the same hashing algorithm(s) used to generate the identity for an entity 104. The hash value that represents the credential may be generated via application of the hashing algorithm(s) to the credential attributes, and may, in some instances, be applied to a data file that includes all of the credential attributes. (¶ 31)

automatically generating the transaction with the third entityasset file or the digital asset file and an evidence of the hash file, , the generating the transaction comprising (¶ 35, 36, 41, 48, 59)
Murphy - configured to verify identities and credentials and attributes associated therewith on behalf of third parties. For instance, an individual 104 c may provide their identity to a requesting entity 108 as part of a transaction. For example, an individual 104 c seeking a loan to a financial institution as the requesting entity 108 may provide their identity as proof of employment and their position at an organizational unit 104 b… The processing server 102 may verify that the identity attributes for the entity 104 match the alleged attributes, and may provide the result of the verification back to the requesting entity 108… In some instances, the processing server 102 may provide the value for one or more of the identity attributes to the requesting entity 108, such as for specifically requested values. (¶ 35, 36)

transmitting, by the first entity, the hash file to a blockchain; (¶ 31, 37, 45-47, 55, 64, 67, 68)
Murphy - For example, a newly issued credential may be added to the blockchain with a smart contract set to execute once an expiration date of the credential has passed, which may automatically revoke the credential….The generation module 218 may also be configured to generate verification results, such as based on verifications of identities and/or credentials by the processing server 102. In some embodiments, the generation module 218 may be configured to generate blocks for addition to the blockchain…. The hashing module 220 may be configured, for example, to generate hash values of identity attributes and credential attributes to serve as identities and credentials, respectively, such as via the application of hashing algorithm(s) to the corresponding data files (e.g., generated by the generation module 218). In another example, the hashing module 220 may be configured to generate a hash value for a block header for a blockchain block for inclusion in a new block header, such as may be generated by the generation module 218. (¶ 37, 46, 47)

creating, by the first entity, a smart contract on the blockchain that executes a contract between the second entity and the third entity upon verification of the identity of the second entity by the third entity, the verification done by the third entity by accessing the blockchain and electronically comparing data provided by the second entity with said hash file and said digital asset file (¶ 30-45); 
Claim Interpretation- “the verification done by the third entity by accessing…” is not given patentable weight. First, the limitation is not positively recited and secondly, the functions described are those of the “third entity”, an entity whose functions or steps are not part of the claimed scope of the method claim. See MPEP 2103 (I) (C), MPEP 2114.
Murphy- The processing server 102 may receive the request, and may first consult the blockchain to identify the status of the provided identity. The processing server 102 may identify the most recent block in the blockchain (e.g., as identified via the timestamps included in block headers) that includes the identity in the block data, and may identify its corresponding status indicator. …  In some instances, the processing server 102 may provide the value for one or more of the identity attributes to the requesting entity 108, such as for specifically requested values. The requesting entity 108 may then have an accurate, third party verification of the individual's identity….. In such an example, upon execution of the smart contract, the processing server 102 may be notified to revoke the credential, and may then submit the credential and a revocation status notification for inclusion in a new block added to the blockchain. In another example, the organizational unit 104 b may be a business organization that has a credit score associated therewith as an attribute. The blockchain may include a smart contract that is executed once the organizational unit 104 b has performed one of a predetermined list of actions (e.g., been issued new credit, canceled a credit line, achieved a specified transaction volume, etc.) (¶ 36, 37)

Murphy does not disclose wherein the electronic message is at least temporarily stored on said memory.  Andrade teaches wherein the electronic message is at least temporarily stored on said memory (¶ 37, 101; claim 17, 18).  
Andrade - activating an interface configured to add or delete data related to verified documents or biometric identification data associated with the user… entering the received encrypted digital user identifier into a temporary storage location (¶ 101; claim 17).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Murphy(¶ 1), which teaches “the use of distributed storage and storage via blockchain for protection of identity and credential data and the verification thereof” and Andrade (¶ 3), which teaches “ a need in the art for improvements to biometric security methods for securing information related to individuals and documents” in order to provide a universal systems for the verification of user identity information (Andrade; ¶ 2-4).
Regarding claim 2, Andrade teaches wherein: - the electronic message containing the hash file and the digital asset file, or the digital asset file and an evidence of the hash file, is created by using at least part of computation power of said first entity, in particular through an electronic computer of the first entity (¶ 24, 36, 44, 46, 67, 101, 91, 96, 98; claim 5, 7, 8, 12); and - wherein said hash file and said digital asset file are read-only files (¶ 82).  
Regarding claim 5, Murphy discloses wherein said blockchain  is provided with inputs, said inputs being configured to receive predefined digital assets from entities other than said first entity and second entity and wherein the blockchain is configured to perform iteratively a step of awaiting for reception of at least one digital asset on said input (Abstract; ¶ 29-32, 35-40, 41-51).  .  
Regarding claim 7, Murphy discloses providing an electronic user interface for said second entity or user, said user interface being configured at least for allowing an access to said electronic computer or said memory (¶ 22, 29, 35, 59).   
Regarding claim 8, Andrade teaches electronically univocally associating said electronic data set to the second entity by a provision of predefined access credentials (¶ 19, 47-49, 81, 82, 93, 94, 98).    
Regarding claim 9, Murphy discloses wherein the provision of the electronic user interface allows said second entity to access to only electronic data set electronically associated specifically to said second entity through an electronic comparison of said predefined access credentials, said provision of a user interface allows said second entity to electronically perform at least said step of selection of a sub-set of an electronic data set (¶ 59-61).     
Regarding claim 10, Andrade teaches wherein the provision of an user interface is performed though an electronic secure communication channel established and kept for time required at least to perform said step of selection of said sub-set of electronic data set (¶ 25, 28, 38, 39, 51, 62-65, 80, 104; claim 1).  
Regarding claim 11, Murphy discloses wherein said electronic data set is modifiable only by said first entity or wherein said electronic data set is modifiable only through authorization of said first entity (¶ 32-34, 45).    

Regarding claim 13, Murphy discloses electronically attaching to said hash file and/or to said digital asset file a timestamp or certified electronic timing datum, providing information of at least date on which said electronic data set and/or said sub-set have been respectively created, updated or selected, said certified electronic timing datum is a unmodifiable datum, only readable by at least said first entity and/or second entity, electronically provided to said first entity by a timing certification provider (¶ 18, 26, 33, 34, 36, 47, 55-61, 67, 68). 
Regarding claims 19 and 20, Murphy discloses storing a plurality of electronic identity data sets in one or more files of an electronic memory of a first entity being an identity certification subject, each electronic data set including identity information univocally pertaining to a respective second entity and provided by a respective plurality of second entities to the first entity (¶ 29, 30, 39, 40, 43, 57); 
Claim Interpretation- according to the specification(¶ 99), “generating user - initiated federated identities of at least one and preferably a plurality of subjects that hold a customer relationship with a bank or a payment card issuer 100 that in the context of the present description will be here in after designated as “ first entity " 100 . As well , those subjects will be referred as “ second entities ” provided that from the strict point of view of the system they appear as electronic systems although being human subjects and / or legal entities .” For the purpose of claim interpretation the “first entity” will be understood to be an institution and the “second entity”, a user. 
Murphy- the processing server 102 may also be configured to store credential data associated with an entity 104….  some instances, credential attributes may include information identifying one or more related entities 104, such as entity signatures (e.g., generated using their associated private keys and verified via the corresponding public key), the entity identity, etc. (¶ 29, 30)

- accessing one electronic data set that univocally pertains to a particular second entity (¶ 30-40, 45-57, 67); 
Murphy- The querying module 216 may receive one or more data values or query strings, and may execute a query string based thereon on an indicated database, such as the memory 206, to identify information stored therein. The querying module 216 may then output the identified information to an appropriate engine or module of the processing server 102 as necessary. The querying module 216 may, for example, execute a query on the memory to identify the values for a key-value pair, using a generated identity or credential as the key to access the associated attributes… For example, the generation module 218 may be configured to generate a data file for an entity that includes the associated identity attributes, which may be stored as the value in a corresponding key-value pair and be used in the generation of the associated identity.  ( ¶ 45, 46)

- selecting a subset of said identity information stored in the one electronic data set and specified by the first or the particular second entity for a transaction between the second entity and a third entity, the first entity receiving said subset of identity information or selecting said subset of subset of identity information, and wherein the selection of the subset differs from subsets selected for other second entities and from other subsets selected for the particular second entity (¶ 30-45, 46, 55-59, 64, 67, 68); 
Murphy - a credential issuer 106 may issue credentials for an entity 104, where the credential attributes may be electronically transmitted to the processing server 102 using a suitable communication network and method… For instance, an individual 104 c may provide their identity to a requesting entity 108 as part of a transaction. For example, an individual 104 c seeking a loan to a financial institution as the requesting entity 108 may provide their identity as proof of employment and their position at an organizational unit 104 b…. The querying module 216 may then output the identified information to an appropriate engine or module of the processing server 102 as necessary. The querying module 216 may, for example, execute a query on the memory to identify the values for a key-value pair, using a generated identity or credential as the key to access the associated attributes…The generation module 218 may receive instructions as input, which may be used to generate data, and the generated data output to one or more engines or modules of the processing server 102. In some instances, the instructions input to the generation module 218 may be accompanied by data for use therewith. For example, the generation module 218 may be configured to generate a data file for an entity that includes the associated identity attributes, (¶ 35, 45, 46, 57)

- generating, by the first entity, a digital asset file containing the selected subset of said identity information (¶ 46, 55, 64, 67, 68); 
Murphy - The generation module 218 may receive instructions as input, which may be used to generate data, and the generated data output to one or more engines or modules of the processing server 102. In some instances, the instructions input to the generation module 218 may be accompanied by data for use therewith. For example, the generation module 218 may be configured to generate a data file for an entity that includes the associated identity attributes, (¶ 46)

- subsequently automatically generating a hash file of said digital asset file, said step of generating said hash file being performed by an electronic computer associated to the first entity accessing said electronic memory; and (¶ 31, 47, 55, 64, 67, 68); 
Murphy - The processing server 102 may also be configured to generate a hash value of the credential attributes to be representative of the credential. In some cases, the hash value may be generated using the same hashing algorithm(s) used to generate the identity for an entity 104. The hash value that represents the credential may be generated via application of the hashing algorithm(s) to the credential attributes, and may, in some instances, be applied to a data file that includes all of the credential attributes. (¶ 31)

- automatically generating the transaction with the third entity-comprising the generation of an identity verification electronic message containing the hash file and the digital asset file or the digital asset file and an evidence of the hash file, the generating the transaction comprising (¶ 35, 36, 41, 48, 59)
Murphy - configured to verify identities and credentials and attributes associated therewith on behalf of third parties. For instance, an individual 104 c may provide their identity to a requesting entity 108 as part of a transaction. For example, an individual 104 c seeking a loan to a financial institution as the requesting entity 108 may provide their identity as proof of employment and their position at an organizational unit 104 b… The processing server 102 may verify that the identity attributes for the entity 104 match the alleged attributes, and may provide the result of the verification back to the requesting entity 108… In some instances, the processing server 102 may provide the value for one or more of the identity attributes to the requesting entity 108, such as for specifically requested values. (¶ 35, 36)

transmitting, by the first entity, the hash file to a blockchain (¶ 31, 37, 45-47, 55, 64, 67, 68)
Murphy - For example, a newly issued credential may be added to the blockchain with a smart contract set to execute once an expiration date of the credential has passed, which may automatically revoke the credential….The generation module 218 may also be configured to generate verification results, such as based on verifications of identities and/or credentials by the processing server 102. In some embodiments, the generation module 218 may be configured to generate blocks for addition to the blockchain…. The hashing module 220 may be configured, for example, to generate hash values of identity attributes and credential attributes to serve as identities and credentials, respectively, such as via the application of hashing algorithm(s) to the corresponding data files (e.g., generated by the generation module 218). In another example, the hashing module 220 may be configured to generate a hash value for a block header for a blockchain block for inclusion in a new block header, such as may be generated by the generation module 218. (¶ 37, 46, 47)

creating, by the first entity, a smart contract on the blockchain that executes a contract between the second entity and the third entity upon verification of the identity of the second entity by the third entity, the verification done by the third entity by accessing the blockchain and electronically comparing data provided by the second entity with said hash file and said digital asset file; and (¶ 30-45); 
Claim Interpretation- “the verification done by the third entity by accessing…” is not given patentable weight. First, the limitation is not positively recited and secondly, the functions described are those of the “third entity”, an entity whose functions or steps are not part of the claimed scope of the method claim. See MPEP 2103 (I) (C), MPEP 2114.
Murphy- The processing server 102 may receive the request, and may first consult the blockchain to identify the status of the provided identity. The processing server 102 may identify the most recent block in the blockchain (e.g., as identified via the timestamps included in block headers) that includes the identity in the block data, and may identify its corresponding status indicator. …  In some instances, the processing server 102 may provide the value for one or more of the identity attributes to the requesting entity 108, such as for specifically requested values. The requesting entity 108 may then have an accurate, third party verification of the individual's identity….. In such an example, upon execution of the smart contract, the processing server 102 may be notified to revoke the credential, and may then submit the credential and a revocation status notification for inclusion in a new block added to the blockchain. In another example, the organizational unit 104 b may be a business organization that has a credit score associated therewith as an attribute. The blockchain may include a smart contract that is executed once the organizational unit 104 b has performed one of a predetermined list of actions (e.g., been issued new credit, canceled a credit line, achieved a specified transaction volume, etc.) (¶ 36, 37)

the method comprising a step of electronically attaching a timestamp or certified electronic timing datum to said hash file and/or to said digital asset file, said timestamp certified electronic timing datum providing information of at least date on which said electronic said subset of said identity information has been created, updated or selected, said certified electronic timing datum is a unmodifiable datum, only readable by at least said first entity and/or second entity, electronically provided to said first entity by a timing certification provider (¶ 33-36, 47, 55, 57, 64, 67, 68); 
Murphy - Each block header may include at least a timestamp and a hash value, where the hash value is generated via hashing of the block header of a prior block in the block chain, the prior block being the block most recently added to the blockchain before that block. The most recent block may be identified based on the timestamp included in the corresponding block header. Each block header may also include a hash or other value associated with the block data included in the block, such as a Merkle root of each of the data values included in the block data. The inclusion of the hash value of the earlier block header in a new block header that is being added ensures immutability of the blockchain… The credential data may include, for instance, identifying information associated with the credential issuer 106, an issuance time and/or date and/or an expiration time and/or date, a claim (e.g., an assertion to which the credential applies),   (¶ 34, 57)

Murphy does not disclose wherein the electronic message is at least temporarily stored on said memory.  Andrade teaches wherein the electronic message is at least temporarily stored on said memory (¶ 37, 101; claim 17, 18).  
Andrade - activating an interface configured to add or delete data related to verified documents or biometric identification data associated with the user… entering the received encrypted digital user identifier into a temporary storage location (¶ 101; claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Murphy(¶ 1), which teaches “the use of distributed storage and storage via blockchain for protection of identity and credential data and the verification thereof” and Andrade (¶ 3), which teaches “ a need in the art for improvements to biometric security methods for securing information related to individuals and documents” in order to provide a universal systems for the verification of user identity information (Andrade; ¶ 2-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oberhauser et al., (US 9,749,140) teaches collecting user information and creating digital identity for the user, verifying the user’s identity associated with a blockchain system.
Wilson et al., (US 10,924,264) teaches receiving identification data from a user, storing the information and creating data block for the user, also verification of the information. The id information hashed and put on a blockchain. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685